Citation Nr: 1333155	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-10 159	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disability, to include as secondary to service-connected ankle disability.

2.  Entitlement to service connection for a knee disability, to include as secondary to service-connected ankle disability.

3.  Entitlement to an increased rating for service-connected arthritis of the right ankle with scar, rated as 20 percent disabling.

4.  Entitlement to an increased rating for service-connected arthritis of the left ankle, rated as 20 percent disabling.  

5.  Entitlement to an increased rating for service-connected arthritis of the lumbar spine, rated as 10 percent disabling.  

6.  Entitlement to an increased rating for service-connected arthritis of the right shoulder (major arm), rated as 10 percent disabling.    
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to March 1987 and from March 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

The RO had previously denied service connection for a bilateral knee disability in an August 1996 decision.  The Veteran did not appeal the 1996 decision, nor did he submit new and material evidence within a year of the denial.  Hence, the August 1996 RO decision is final.  Despite the RO's apparent reopening of the claim, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received with respect to a claim for service connection for a bilateral knee disability.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).  The issue has been recharacterized as a petition to reopen as reflected on the title page.  

In his March 2010 substantive appeal, the Veteran requested a hearing.  A June 2013 hearing notice informed him of the date and location of his scheduled hearing.  He failed to appear at the hearing and has not shown good cause for doing so.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  

The Veteran's electronic folder in the Virtual VA paperless claims processing system includes the Informal Hearing Presentation and updated VA treatment records.  The RO considered the updated VA treatment records in a February 2013 Supplemental Statement of the Case.  

(The decision below reopens the claim of service connection for a knee disability.  The underlying question of service connection is addressed in a remand that follows the decision below.)


FINDINGS OF FACT

1.  By an August 1996 rating decision, the RO denied the Veteran's claim for service connection for a bilateral knee disability.  The Veteran did not appeal, nor did he submit new and material evidence within a year of the denial.

2.  Evidence received since the August 1996 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected right ankle disability does not approximate a severe foot injury; ankylosis is not demonstrated. 

4.  The Veteran's service-connected left ankle disability does not approximate a severe foot injury; ankylosis is not demonstrated. 

5.  Functional losses due to lumbar spine disability equate to forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been demonstrated.

6.  The Veteran's right shoulder disability is manifested by complaints of pain and occasional flare-ups of sharp pain; functional loss equating to limitation of right arm motion to shoulder level is not demonstrated.  


CONCLUSIONS OF LAW

1.  An August 1996 rating decision by the RO that denied the Veteran's claim for service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 1996 RO decision, and the claim of service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5270, 5271, 5284 (2013).

4.  The criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5270, 5271, 5284 (2013).

5.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5242 (2013).

6.  The criteria for a rating in excess of 10 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

With respect to the petition to reopen for new and material evidence, this portion of the claim is granted, so further discussion of the VCAA compliance on the question of reopening is not necessary.  

With regard to claims for increased disability ratings for service-connected disabilities, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in November 2008 and September 2009 apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The September 2009 letter informed the Veteran that an increase in his left shoulder disability may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  These letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the September 2009 letter was not received prior to the initial May 2009 RO adjudication, he had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claims is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He also had December 2008 and December 2012 (with a February 2013 addendum) VA examinations to assess the severity of his service-connected disabilities.  There is no indication that the Veteran's service-connected disabilities have worsened since the December 2012 VA examinations.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

Petition to Reopen

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  The Board notes that none of the revisions, which relate to receipt of additional service department records, affects the Veteran's pending claim.

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The evidence available at the last final prior adjudication by the RO in August 1996, includes service treatment records, VA treatment records, private medical records, and various written statements by the Veteran.  They show that the Veteran was diagnosed with mild degenerative arthritis in both knees.

The newly submitted evidence includes May 2005 and March 2007 statements from the Veteran that he had a bilateral knee disability due to an altered gait caused by his service-connected bilateral ankle disability.  It also includes newly submitted lay statements from his wife and co-workers.  They related their observations of his altered gait and ankle pain and how it affected his occupational and domestic activities.  

The statements are plainly new, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 121.  The petition to reopen a previously denied claim for service connection for a knee disability is granted to the limited extent of reopening the claim.  The underlying service connection claim is addressed in the remand section below.  

Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Ankle disabilities

For historical purposes, the Veteran injured both of his ankles in service during a fall.  He was recognized as having a service-connected right ankle disability in a June 1993 RO decision and a service-connected left ankle disability in an August 2003 RO decision.  

The Veteran's right and left ankle disabilities are separately rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 for marked limitation of motion.  The rating criteria define a normal ankle range of motion from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.  A 20 percent rating is the maximum schedular rating under that particular DC.  Higher schedular ratings are available under DC 5270 for ankylosis of the ankle joint.  38 C.F.R. § 4.71a, DC 5270.  

Also for consideration is the more general rating criteria for miscellaneous foot injuries under DC 5284.  38 C.F.R. § 4.71a, DC 5284.  It provides a 30 percent rating for severe foot injuries.  Id.  

In February 2008, the Veteran visited Dr. C for bilateral ankle pain.  Clinical notes by Dr. C reflect that the Veteran had pain to palpation over the anterior ankle, antero-medial ankle, and antero-lateral ankle with the right being worse than the left.  Ankle dorsiflexion was not possible to the neutral position for the right ankle and was 5 degrees for the left ankle.  The subtalar joint had restricted motion due to pain.  Gait abnormalities caused moderate-severe depression of the medial longitudinal arch, early heel lift for the right foot, and excessive compensatory pronation bilaterally.  X-rays confirmed arthritis in both ankles.  He diagnosed traumatic bilateral arthritis.  He recommended surgical consultation.  

The Veteran had a VA/QTC ankles examination in December 2008.  He reported the following symptoms:  weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He denied heat, redness, or dislocation.  He described having constant bilateral ankle pain that radiated to his legs.  He was able to function with medication.  Clinical examination showed a right ankle scar measuring 5 centimeters by 1 centimeter.  It was not painful.  The examiner noted tenderness and "popping" for the right ankle and only "popping" for the left ankle.  However, he did not find edema, effusion, weakness, redness, heat, or guarding for either ankle.  He remarked that "examination of the ankles does not reveal any deformity."  Right ankle dorsiflexion was to 10 degrees with pain beginning and plantar flexion was to 40 degrees.  The Veteran exhibited full range of motion for his left ankle without pain.  The examiner commented that pain was the functional impairment for repetitive use of the right ankle.  He did not observe functional impairment for the left ankle.  He found 4/5 strength for the right ankle flexors and extensors and localized numbness of the right foot.  The Veteran exhibited normal reflexes for both feet.  The examiner affirmed the prior diagnosis of degenerative joint disease.  He remarked that the Veteran was unable to stand and walk for a prolonged period of time due to service-connected disabilities.  

The Veteran submitted lay statements from his wife and co-workers.  They related their observations of his altered gait and ankle pain and how it affected his occupational and domestic activities.  

VA treatment records from October 2005 to October 2009 do not contain any additional pertinent clinical findings regarding the Veteran's ankles. 

In his March 2010 substantive appeal, the Veteran reported that his service-connected disabilities were increasing in severity.  

The Veteran had a December 2012 VA ankle examination with review of the claims folder.  He reported having a sedentary occupation and treating his ankle with medication.  He described having early morning stiffness in both ankles with the right being worse.  The right ankle also had a tendency to give way.  The left ankle was also painful with diminished internal rotation.  Physical activity aggravated his ankles and he avoided high impact activities.  Right ankle dorsiflexion was to 5 degrees with pain beginning and plantar flexion was to 15 degrees with pain beginning.  Left ankle dorsiflexion was to 15 degrees with pain beginning and plantar flexion was to 25 degrees with pain beginning.  Repetitive motion did not further diminish any range of motion for either ankle.  The examiner identified the following functional impairments:  less movement than normal, weakened movement, excess fatigability, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Tenderness to palpation was not found for either ankle.  Muscle strength was 4/5 bilaterally for ankle plantar flexion and full strength bilaterally for ankle dorsiflexion.  Laxity tests suggested left ankle laxity.  The examiner stated that ankylosis was present in dorsiflexion between 0 and 10 degrees for the right ankle and present with abduction, adduction, inversion, or eversion deformity in the left ankle.  She noted that the Veteran had a non-painful right ankle scar.  She reviewed prior diagnostic studies.  She diagnosed arthritis in both ankles and commented that physical activity would aggravate the Veteran's ankle disability.  However, it would not impact sedentary employment.  

The VA examiner also issued a February 2013 addendum.  She again reviewed the claims folder and clarified that the Veteran had a significant restriction in range of motion for his ankle, but did not have ankylosis as his ankle joints were not frozen in place.  

VA primary care records from February 2013 show that the Veteran had an initial primary care consultation.  He reported a history of bilateral ankle pain.  Clinical examination was unremarkable.  

The Veteran contends higher ratings are warranted for both ankles.  As explained below, the preponderance of the evidence is against the claims.

As noted above, 20 percent is the maximum schedular rating under the currently assigned DC 5271.  38 C.F.R. § 4.71a, DC 5271.  The record does not show that either ankle is in a fixed position to warrant consideration as ankylosis under DC 5270.  38 C.F.R. § 4.71a, DC 5270; (See December 2008 and December 2012 VA examination reports; February 2013 VA addendum).  DC 5284 for other foot injuries is the only other potentially applicable DC, which allows for a 30 percent rating for severe foot injury.  38 C.F.R. § 4.71a, DC 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree:  serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  Id.

After consideration of the all pertinent evidence, the Board finds that both ankles do not approximate the "severe" level of disability pursuant to 38 C.F.R. § 4.71a, DC 5284.  The lay statements submitted by the Veteran and others on his behalf show that the Veteran limps on a regular basis.  They also indicate he has noticeable pain; however, they do not specify the amount due to ankle pain as opposed to pain from his additional disabilities.  VA clinical examinations show that the Veteran has retained some movement in both ankles despite having significantly restricted range of motion.  Notably, the December 2008 examiner reported that the Veteran did not have any obvious deformity in either ankle.  The December 2012 examiner commented that the bilateral ankle disability should not pose interference with sedentary employment.  The most recent VA primary care treatment records in February 2013 are unremarkable for any gross deformity of either ankle.  Based upon these above-cited records, the Board finds that the preponderance of the evidence weighs against showing a severe foot disability for either ankle.  38 C.F.R. §§ 3.102, 4.2, 4.6.

In sum, considering all the evidence of record, the Board finds that the Veteran does not have ankylosis or severe foot disability such that a higher rating would be warranted.  38 C.F.R. § 4.71a, DCs 5270, 5271, 5284.  The preponderance of the evidence is against the award of a rating in excess of 20 percent for either ankle disability.  

Lumbar Spine disability

The Veteran is currently in receipt of a 10 percent rating pursuant to DC 5242 for degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5242.  It is covered by General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

40 percent rating:  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating:  forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating:  forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula DCs 5235 to 5243.

Private medical records from March 2008 show that forward flexion was to 90 degrees with pain.  Extension was to 10 degrees with pain.  The examiner assessed traumatic arthritis of the lumbar spine.  

The Veteran underwent a VA/QTC examination for his lumbar spine in December 2008.  He complained about having constant low back pain that radiated to his thighs and upper back.  He denied any bowel or bladder impairment.  He was able to function with pain relief medication and denied any incapacitating episodes.  Clinical examination was negative for radiating pain on movement, muscle spasm, and ankylosis.  The examiner noted tenderness to palpation.  Straight leg raise test was positive for both legs.  On range-of-motion studies, forward flexion was to 75 degrees with endpoint pain.  Extension and right lateral flexion were to 20 degrees with endpoint pain.  The Veteran had full left lateral flexion, right rotation, and left rotation motions.  The examiner identified pain as the major functional impairment.  He did not find functional impairment from fatigue, weakness, lack of endurance, and incoordination.  Repetitive motion did not further diminish movement.  He commented that there were no additional signs of lumbar intervertebral disc syndrome with nerve root involvement.  Neurological examination showed full reflexes.  X-rays confirmed degenerative arthritis of the lumbar spine.  The examiner continued the diagnosis of degenerative arthritis of the lumbar spine. 

The Veteran submitted lay statements from his wife and co-workers in October 2009.  They related their observations of his altered gait and low back pain and how it affected his occupational and domestic activities.  His wife referenced his low back disability in conjunction with his additional disabilities as being productive of severe functional impairment.  

VA treatment records from October 2005 to October 2009 reference joint pain, but do not otherwise contain any additional pertinent clinical findings regarding the Veteran's lumbar spine within the claims period. 

In his March 2010 substantive appeal, the Veteran asserted that his service-connected disabilities had increased in severity.  

The Veteran was afforded a December 2012 VA examination.  He reported flare-ups from walking on irregular surfaces, physical activity, and prolonged rest in the supine position.  Range of motion showed full forward flexion with endpoint pain.  Extension was full without pain.  Right lateral flexion was to 15 degrees with endpoint pain.  Left lateral flexion was to 20 degrees with endpoint pain.  Right lateral rotation was to 25 degrees with endpoint pain.  Left lateral rotation was full with endpoint pain.  Repetitive motion did not further diminish movement.  The examiner identified functional impairment factors of weakened movement, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  Neurological testing showed full motor strength, except for ankle plantar flexion at 4/5.  Reflex testing was normal.  The Veteran had diminished light touch sensation in lower ankle and absent sensation in foot/toes.  Upper thigh and knee light touch testing was normal.  Straight leg raise testing was negative for both legs.  The examiner determined that radiculopathy, bowel/bladder disorders, and intervertebral disc syndrome were not present.  X-rays showed a minimal marginal spur at L3-L4.  The examiner diagnosed lumbar strain.  She commented that the low back disability would cause interference with heavy/high impact activities and prolonged activities.  It would not affect sedentary employment opportunities as long as he had an opportunity to take short breaks to walk, stand, or stretch.  

The Veteran contends a rating in excess of 10 percent is warranted for his service connected lumbar spine disability.  As explained below the preponderance of the evidence is against the claim, and it must be denied.  

Under DC 5242, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The clinical evidence clearly shows that the Veteran does not meet the diminished range-of-motion criteria for forward flexion, even considering functional impairment from pain.  (See VA examination reports from December 2008 and December 2012; March 2008 private medical records).  He does not have degenerative disc disease or any incapacitating episodes of low back pain.  Id.  Although he is noted to have an abnormal gait, the record suggests it is related to service-connected bilateral ankle disability, rather than lumbar muscle spasm or guarding.  Id.  In fact, an abnormal spinal contour is not demonstrated.  Id.  In summary, the record presents no basis to award a rating in excess of 10 percent under the General Rating criteria.  38 C.F.R. § 4.71a, DC 5242.  

The Veteran does not have intervertebral disc syndrome or associated neurological manifestations of lumbar strain.  Hence, ratings based upon incapacitating episodes or neurological manifestations are not for consideration. 38 C.F.R. § 4.71a, DC 5237, Note 1, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  


Right Shoulder disability

The Veteran is rated under Diagnostic Code 5003 for arthritis of the right shoulder.  Painful motion of a major joint or groups caused by arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The shoulder disability may also be rated for limitation of motion of the arm under Diagnostic Code 5201.  The record indicates that the Veteran is right-hand dominant.  Under that code, for the right shoulder (dominant), a 20 percent rating is warranted for limitation of motion at shoulder level, a 30 percent rating for limitation midway between side and shoulder level, and a 40 percent rating for limitation to 25 degrees from the side. 

The Board notes that normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.

Private medical records from March 2008 reflect that the right shoulder lateral range was to 90 degrees, extension to 90 degrees.  The handwritten notes are not entirely legible, but it appears the clinician assessed traumatic arthritis.  Contemporaneous right shoulder X-rays were within normal limits.  

The Veteran underwent a December 2008 VA/QTC shoulder examination.  He described having weakness, stiffness, lack of endurance, locking, and dislocation.  He denied swelling, heat, redness, giving way, or fatigability.  He had constant pain, which was treated with medication.  Clinical examination revealed grinding and crepitation.  The examiner did not observe edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion of the right shoulder was flexion to 150 degrees with endpoint pain and abduction to 100 degrees with endpoint pain.  He did not have diminished motion for external or internal rotation.  The examiner identified pain as the major functional impact after repetitive use.  Right shoulder X-rays confirmed degenerative changes and included evidence of subluxation and fracture.  The examiner diagnosed degenerative arthritis of the right shoulder.  The functional effect was limited use of the right shoulder especially for lifting and overhead activities. 

The Veteran submitted lay statements from his wife and co-workers in October 2009.  They related their observations of his altered gait and pain and how it affected his occupational and domestic activities.  His wife referenced his shoulder disability in conjunction with the Veteran's additional disabilities as being productive of severe functional impairment.  

VA treatment records from October 2005 to October 2009 reference joint pain, but do not otherwise contain any additional pertinent clinical findings regarding the Veteran's right shoulder within the applicable claims period. 

In his March 2010 substantive appeal, the Veteran reported that his right shoulder disability had increased in severity.  He stated that it cannot support any weight at shoulder level or above.  

VA reexamined the Veteran in December 2012.  He reported being right arm dominant.  He had flare-ups of shoulder pain when working, throwing a ball over handed, lifting heavy objects, and moving his arm above shoulder level repetitively.  Range of motion of the right shoulder showed flexion to 135 degrees with pain beginning at 100 degrees.  Abduction was to 140 degrees with pain beginning at 105 degrees.  Repetitive motion did not result in additionally reduced motion.  The examiner identified the functional impairments as restricted motion, weakened movement, excess fatigability, and pain.  She also noted tenderness to palpation, but did not observe guarding.  The Veteran had full muscle strength in his right arm.  Ankylosis was not found.  The examiner denied any history of recurrent dislocation (subluxation) for the glenohumeral (scapulophumeral) joint.  She also reported that malunion, nonunion, or dislocation of the clavicle or scapula was not present.  Right shoulder X-rays were negative.  She diagnosed right shoulder arthritis.  

VA primary care records from February 2013 show that the Veteran had an initial primary care consultation.  He did not report shoulder pain.  Clinical examination was unremarkable.  

The Veteran contends a rating in excess of 10 percent is warranted for his right shoulder disability.  As detailed below, the preponderance of the evidence is against the claim.  

A 20 percent rating under the limitation of motion diagnostic code contemplates a limitation of motion to shoulder level or 90 degrees.  38 C.F.R. § 4.71a, DC 5201.  The most favorable VA range of motion studies showed that the Veteran had abduction to 100 degrees with endpoint pain in December 2008 and abduction to 150 degrees with pain beginning at 105 degrees in December 2012.  Repetitive motion did not further diminish his movement.  His flexion was greater than his abduction on both clinical reports.  These findings do not approximate the 20 percent rating under DC 5201.  Id.  

Notably, March 2008 private medical records contain range-of-motion studies.  It is unclear whether the examiner was measuring abduction or flexion .  The private examiner references "lateral" and "extension" movements.  Without further information as to the exact movements measured, the March 2008 clinical report is not helpful.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, pain, flare-ups, weakened movement, and excess fatigability.  DeLuca, 8 Vet. App. at 206 -07.  However, an increased rating for problems with pain, flare-ups, excess fatigability, decreased functional ability, etc., is not warranted.  As detailed, on examinations in December 2008 and December 2012, with regard to the right shoulder, pain was the major functional impact.  Likewise, pain had an effect on functional impairment.  His functional impairment due to pain, flare-ups, and weakness has been considered in assigning the 10 percent disability rating.  While acknowledging the effects on his daily activities reflected in the VA examination reports of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

In sum, considering all the probative medical evidence of record, the Board finds that the Veteran does not have functional losses equating to limitation of motion of the right arm to shoulder level such that a higher rating would be warranted.  38 C.F.R. § 4.71a, DC 5201.  

The Board has also considered additional potentially relevant diagnostic codes.  Schafrath, 1 Vet. App. 589; 38 C.F.R. § 4.71a, DCs 5200, 5202, and 5203.  Ankylosis, recurrent dislocation of humerus or scapula, or malunion of humerus or scapula, have not been demonstrated.  See December 2008 and December 2012 VA examination reports.  Consequently, the preponderance of the evidence is against the award of an increased rating for a right shoulder disability.

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected bilateral ankle, low back, and right shoulder disabilities to be fully contemplated by the rating criteria applicable to each.  The symptoms include pain, altered gait, and reduced motion.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  No disability has caused frequent hospitalizations or marked interference with employment.  The assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration on any of the Veteran's increased rating claims.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not suggest that the Veteran has been unemployed during the claims period due to service-connected disability.  (See VA treatment records from October 2009; VA examination report dated December 2008 and December 2012).  He does not otherwise affirmatively assert that his service-connected disabilities preclude gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

New and material evidence has been received to reopen a claim of service connection for a knee disability; to this limited extent, the appeal of this issue is granted. 

A rating in excess of 20 percent for a right ankle disability is denied.

A rating in excess of 20 percent for a left ankle disability is denied.

A rating in excess of 10 percent for a lumbar spine disability is denied. 

A rating in excess of 10 percent for a right shoulder disability is denied.   


REMAND

The Veteran contends that his claimed bilateral knee disability is secondary to his service-connected bilateral ankle disability.  Under 38 C.F.R. § 3.310, secondary service connection is warranted for any disability caused or aggravated by a service-connected disability.  The Veteran was afforded a VA/QTC knee examination in September 2009.  The VA examiner opined that the Veteran's bilateral knee disability was not related to service or his service-connected bilateral ankle disability.  

The Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Hence, the September 2009 VA medical opinion does not adequately address the possibility of aggravation.  Another medical opinion is necessary to consider the issue of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records after February 2013 and associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that the further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

Request that the Veteran identify any recent pertinent private treatment records and furnish appropriate authorization for the release of private medical records.  
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

2.  Contact an appropriate clinician for a medical opinion.  The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA/VBMS efolders, must be made available for review of the Veteran's pertinent medical history.  

For each knee, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that knee disability is caused by or made worse by service-connected ankle disability.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

3.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate the service connection issue.  If the benefit sought remains denied with respect to either knee, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


